Citation Nr: 0433951	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  00-20 958A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left leg 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1961 to September 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied service connection for a left leg disorder 
and PTSD.  Jurisdiction over this case was subsequently 
transferred to the VARO in New York, New York, and that 
office forwarded the appeal to the Board.

The Board will decide the claim for service connection for 
PTSD.  Unfortunately, however, the claim for service 
connection for a left leg disorder must be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part regarding this claim.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his claim for service connection 
for PTSD.

2.  There is no evidence that the veteran currently has PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 3.306, 3.159, 4.125 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  The VCAA's implementing regulations are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In the present case, the VCAA took effect after the veteran 
had filed his March 2000 claim for service connection for 
PTSD.  But the VCAA applies to claims filed prior to its 
November 9, 2000 effective date if VA had not decided the 
claim before that date.  See VAOPGCPREC 7-2003, 
2003 VAOPGCPREC LEXIS 13, *31 (Nov. 19, 2003) (citing 66 Fed. 
Reg. 45,620, 45,629 (Aug. 29, 2001)) (VA will apply VCAA 
implementing regulations to any claim filed before November 
9, 2000 but not decided by VA as of that date).  VA had not 
"decided" the veteran's claim prior to November 9, 2000 
because the RO had yet to issue its January 2004 SSOC.  
See VAOPGCPREC 7-2003, 2003 VAOPGCPREC LEXIS at *31 (VA had 
authority to, and did, provide that VCAA requirements apply 
to claims at all stages of VA proceedings, up to and 
including those pending before the Board).  See also 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II).

In Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  In VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of 
General Counsel (GC) undertook to explain the holding of 
Pelegrini II.  The Board is bound by the precedent opinions 
of VA's General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  However, 
as explained in 7-2004, the Court did not hold that, if this 
notice was not provided because VA had decided a claim before 
November 9, 2000, the case must be returned to the AOJ for 
the adjudication to start anew as though no previous 
adjudication had occurred.  Id. at 2.  Rather, the Pelegrini 
II Court "'specifically recognizes that where, as here, that 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a)/§3.159(b)(1) 
because an initial AOJ adjudication had already occurred.'"  
Id. at 2 (quoting Pelegrini II, 18 Vet. App. at 120).  
Therefore, according to GC, the Pelegrini II Court did not 
hold that VA must vitiate all AOJ decisions rendered prior to 
November 9, 2000 denying service connection claims that were 
still pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  7-2004 at 2-3.

GC's interpretation of Pelegrini II is directly relevant to 
the present case.  Here, the RO's June 2000 rating decision 
took place prior to enactment of the VCAA, and, therefore, 
prior to any VCAA notification.  But according to Pelegrini 
II, as interpreted by GC, the fact that the RO did not 
provide VCAA notification in these circumstances (nor could 
it have, as the VCAA had not yet been enacted) was not error.  
Although the RO did not provide VCAA notification prior to 
its rating decision, it did so in its July 2001, August 2002, 
and January 2004 VCAA letters.  VA thus complied with the 
VCAA notification timing requirements.

The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words," and that it can be 
satisfied by a SOC or SSOC as long as the document meets the 
four content requirements listed above.  Id. at 3.

These requirements were met in this case.  The RO's VCAA 
letters informed the veteran of the application of the VCAA 
to his claim for service connection for PTSD.  These letters 
also explained what the evidence would have to show and the 
information still needed to show it in order to establish 
entitlement to service connection for PTSD.  In addition, the 
letters explained the respective responsibilities of the RO 
and the veteran in obtaining this information.  Moreover, the 
July 2001 and August 2002 letters asked the veteran to send 
copies of any private treatment records in his possession, 
and the January 2004 letter stated: "If there is any other 
evidence of information that you think will support your 
claim, please let us know."  Thus, the RO complied with the 
VCAA notice content requirements, as it provided the 
information specified by Charles and Quartuccio and indicated 
to the veteran that he should provide any information or 
evidence in his possession pertaining to his claim.

In addition, VA treatment records are on file and the veteran 
was specifically asked in the VCAA letters for private 
treatment records and instructed as to how to provide 
information to the RO for the RO to request such records.  In 
light of the veteran's failure to provide any such records or 
information, there is no indication that any private or 
additional Federal records exist that should be requested.  
The RO thus complied with the VCAA's preliminary duty to 
assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.


Entitlement to Service Connection for PTSD

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  See 38 U.S.C.A. §§ 1110, 1131, 1153 
(West 2002); 38 C.F.R. §§ 3.303(a), 3.306 (2004).  In 
addition to the requirements generally applicable to service 
connection claims, service connection for PTSD requires 
medical evidence establishing a diagnosis in accordance with 
38 C.F.R. § 4.125(a) (2004) (the diagnosis must conform to 
DSM-IV and be supported by findings on examination), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2004); see also 
Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

With PTSD as with other disabilities, evidence of current 
disability is one of the fundamental requirements for a grant 
of service connection.  See, e.g., Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) ("Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of present disability there can be no valid 
claim."); see also Degmetich v. Brown, 104 F.3d 1328, 1333 
(Fed. Cir. 1997) (upholding interpretation of 38 U.S.C.A. § 
1131 as requiring the existence of a present disability for 
VA compensation purposes); Wamhoff v. Brown, 8 Vet. App. 517, 
521 (1996).

In the present case, the RO obtained the existing records of 
the veteran's VA treatment, and requested that he provide it 
with private treatment records or information that would 
enable it to obtain these records.  The veteran has not 
provided any such information or evidence, and the VA 
outpatient treatment (VAOPT) records that have been obtained 
do not contain a diagnosis of PTSD, much less a diagnosis 
that conforms to DSM-IV and is supported by findings on 
examination.  See 38 C.F.R. § 4.125(a) (2004).  To the extent 
that the veteran has indicated his own belief that he has 
PTSD, he does not have the requisite medical expertise to 
render a competent opinion on this question.  Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

Thus, the preponderance of the evidence reflects that the 
veteran does not have PTSD.  The benefit-of-the-doubt 
doctrine therefore does not apply, and his claim for service 
connection for PTSD must be denied.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2004); Alemany v. 
Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for service connection for PTSD is denied.


REMAND

A September 1999 letter from the veteran's representative 
indicates that the representative had reviewed most of the 
veteran's service medical records (SMRs), and believed that 
the veteran's knee problems were well-documented therein.  
However, at some point, these SMRs were lost, and the only 
document from the veteran's military service with medical 
information is the May 1982 "over 40" examination.  In 
response to the RO's request, the National Personnel Records 
Center (NPRC), in October 2000, indicated that this 
examination was the only medical record available, and that 
it had been sent to the RO in Atlanta, Georgia.  The New York 
RO requested the SMRs from the Atlanta RO, but the Atlanta RO 
indicated it did not have them.  As the SMRs appear to have 
been located at one point, and the information contained 
within them is critical to an evaluation of the veteran's 
claim for service connection for a left leg disorder, the RO 
should make additional efforts to locate and obtain them.

In addition, a September 2002 computer generated VA 
examination inquiry indicated that the veteran failed to 
report to a scheduled VA examination relating to his left leg 
disorder.  It is not clear from the claims file whether the 
veteran was notified of the examination and the consequences 
of failing to appear for it prior to the examination (the 
relevant regulation, 38 C.F.R. § 3.655 (2004), was included 
in the January 2004 SSOC).  In these circumstances, a VA 
examination should be scheduled regarding the etiology of the 
veteran's left leg disorder, as there is evidence of a 
current disability that may have been associated with 
military service.  See 38 U.S.C.A. § 5103A(d) (West 2002).

The veteran is hereby advised, though, that failure to report 
to any scheduled VA examination, without good cause, may well 
result in a denial of his claim.  See 38 C.F.R. § 3.655 
(2004).  Examples of good cause include, but are not limited 
to, the illness or hospitalization and death of an immediate 
family member.  Id.

Accordingly, the claim for service connection for a left leg 
disorder is REMANDED to the RO for the following development 
and consideration:

1.  Although the RO has already provided 
extensive VCAA notification, prior to 
making any further determination on the 
merits, the RO should again ensure that 
all notification and development action 
required by the VCAA and implementing 
VA regulations is completed as to the 
veteran's claim for service connection 
for a left leg disorder, including the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002).  The veteran should 
also be asked to submit any relevant 
evidence in his possession concerning his 
claim for service connection for a left 
leg disorder.

2.  Contact every RO that has had the 
veteran's claims folder in its 
possession, including the Albany and 
Buffalo ROs, and ask them to search for 
the veteran's SMRs, as well as any other 
documents pertaining to his case, 
including his DD Form 214.  Any responses 
should be associated with the claims 
folder.

3.  Also ask the veteran to provide the 
names and addresses of any private 
clinical sources and approximate dates of 
treatment or evaluation of his left leg.  
Ask him to complete and return the 
appropriate releases (VA Form 21-4142s) 
for the medical records of any private 
care provider he identifies.

Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all 
received with the file.  If any request 
for private treatment records is 
unsuccessful, notify the veteran 
appropriately.  38 U.S.C.A. § 5103A(b)(2) 
(West 2002); 38 C.F.R. § 3.159(e) (2004).

4.  The RO also should obtain copies of 
all of the veteran's VA treatment records 
since March 2001 including, but not 
limited to, any additional treatment he 
has received relating to his left leg at 
the Albany and Buffalo, New York VA 
Medical Centers (VAMCs).  Any records 
obtained should be associated with the 
other evidence in the claims file.

5. After any additional evidence has been 
obtained, schedule the veteran for a VA 
orthopedic examination to determine the 
etiology of his left leg disorder.  
Inform the veteran of the date and time 
of the examination and advise him of the 
consequences of failure to appear for it.  
See 38 C.F.R. § 3.655 (2004).

The claims folder must be made available 
to the examiner, and the VA examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that the 
veteran's left leg disorder is related to 
his military service.  If no opinion can 
be rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

6.  Then, readjudicate the claim for 
service connection for a left leg 
disorder in light of the additional 
evidence obtained.  If the claim 
continues to be denied, send the veteran 
and his representative a SSOC and give 
them time to respond before returning the 
appeal to the Board for further appellate 
consideration.

The veteran need take no further action until he is further 
informed.  The purpose of this REMAND is to obtain additional 
medical information and to accord due process.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  He has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



